UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1068


In Re:   DAVID W. WILLIAMS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                      (7:10-cv-00404-jlk-mfu)


Submitted:   March 3, 2011                  Decided:   March 21, 2011


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David W. Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David W. Williams petitions for a writ of mandamus

seeking an order compelling his transfer to another correctional

facility.          We conclude that Williams is not entitled to mandamus

relief.

               Mandamus relief is a drastic remedy and should be used

only    in    extraordinary           circumstances.              Kerr   v.    United    States

Dist.     Court,         426    U.S.        394,   402     (1976);       United      States    v.

Moussaoui,         333    F.3d       509,    516-17       (4th    Cir.   2003).        Further,

mandamus      relief       is    available         only    when    the   petitioner      has   a

clear right to the relief sought.                         In re First Fed. Sav. & Loan

Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).

               The relief sought by Williams is not available by way

of mandamus.             Accordingly, we deny the petition for writ of

mandamus.          We dispense with oral argument because the facts and

legal    contentions            are    adequately         presented      in    the    materials

before       the    court      and    argument         would     not   aid    the    decisional

process.

                                                                              PETITION DENIED




                                                   2